Wright, J.
Wickersham and Williams sued Orem sbaw & Co. and Hall upon a promissory note. They appeared to tbe action, and, after issue joined, by agreement of parties, a judgment was rendered against Crensbaw and Hall. Upon tbis judgment an execution issued, and thereunder tbe land of Hall was sold. Tbe said Crensbaw and Hall, after tbis sale, asked for and obtained an injunction,'upon tbe ground that tbe judgment should have been against Crenshaw & Co. and Hall; that the clerk made a mistake in entering said judgment; and also asking to reform and correct tbe same. • A demurrer to the bill, by tbe Sheriff, who was made party respondent, and a motion to dissolve, were sustained, and complainants appeal.
A motion made by Wickersham and Williams, to correct tbe supposed omission in tbe judgment against Crensbaw and Hall, long after filing tbis bill, in no manner referred to nor made part of tbe proceedings, and found in tbis record.apparently out of place, could in no event aid complainants, and, under tbe circumstances, we give it no attention.
*155The exhibits attached to the bill-show most conclusively, thát the judgment against Crenshaw and Hall was rendered by consent or agreement. There is no suggestion in the petition that Crenshaw & Co. have any property; that complainants would have derived any advantage from having the judgment in this form rather than as.it was by their own agreement; it does not appear that they have sustained, or are likely to sustain, any prejudice thereby; that the supposed variance between the judgment and the petition has deprived them of any right; nor does it appear that there was a mistake in their agreement, nor that the judgment violates said agreement. Under such circumstances, we cannot see what standing complainants could legitimately claim in a court of equity. Remedies are given to redress wrongs or secure a right. A mere technical wrong, without any claimed or apparent injury, certainly cannot entitle a party to a remedy.
Affirmed.